UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT

                              __________________

                                 No. 95-30792
                               Summary Calendar
                              __________________


     ERIC TREADAWAY,

                                               Plaintiff-Appellant,

                                    versus

     JACK STEPHENS,

                                               Defendant-Appellee.

            ______________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (94-CV-3973-R)
         ______________________________________________

                          March 14 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Eric    Treadaway,   a    Louisiana     state   prisoner,   appeals   the

dismissal of his civil rights complaint for failure to prosecute.

Finding that the district court erred in dismissing the suit with

prejudice, we reverse and remand.

     A district court's dismissal of a complaint with prejudice may

be affirmed only if (1) there is a clear record of delay or

contumacious conduct by the plaintiff, and (2) either the district



*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.

                                      1
court has expressly determined that lesser sanctions would not

prompt diligent prosecution or the record shows that the district

court employed lesser sanctions that proved to be futile. Berry v.

CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992).                       A clear

record of delay is found where there have been "significant periods

of total inactivity."          Morris v. Ocean Systems, 730 F.2d 248, 252

(5th Cir. 1984).

       The district court made no express findings on the efficacy of

lesser    sanctions      for   Treadaway's   failure     to   comply       with   the

magistrate judge's orders. Further, there is not a clear record of

delay in this case.       Treadaway did fail to comply with the order to

file the pretrial documents and the order to show cause why the

suit     should    not    be    dismissed    for    failure     to     prosecute.

Nevertheless, in general, "where a plaintiff has failed only to

comply with a few court orders or rules, we have held that the

district court abused its discretion in dismissing the suit with

prejudice."       Berry, 975 F.2d at 1191 n.6.

       Moreover, Treadaway did later respond, asserting that he had

been placed in isolation for disciplinary reasons and that he was

not allowed any incoming or outgoing mail during that time.1

Treadaway's conduct does not appear sufficiently egregious to

warrant dismissal of his complaint with prejudice, rendering the

district court's dismissal under the circumstances of this case an

abuse    of   discretion.         We   REVERSE     and   REMAND      for    further



1
    Additionally, Treadaway filed objections to the magistrate
judge's report and recommendation, arguing that he could not comply
with the court's order of February 8 until after discovery had been
completed.   He asserted that he had so informed the court by
letter. The letter, however, is not in the record.
proceedings.




               3